      Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                  MEMORANDUM DECISION & ORDER
              Plaintiff,                          GRANTING MOTION FOR VIDEO-
                                                  TAPED DEPOSITION UNDER FED R.
 v.                                               CRIM. P. 15

 LEV ASLAN DERMEN,                                Case No. 2:18-cr-00365-JNP-BCW
   a/k/a Levon Termendzhyan,
                                                  District Judge Jill N. Parrish
                           Defendant.



       On December 18, 2019, Defendant Lev Dermen (“Defendant”) moved the court under Rule

15 of the Federal Rules of Criminal Procedure for an order permitting the video-taped deposition

of Umut Uygun, a foreign witness residing in the Republic of Turkey, to be taken in Vienna,

Austria and preserved for use at trial. The motion is not opposed by the Government. The court

may only grant a motion for a Rule 15 deposition “because of exceptional circumstances and in

the interest of justice.” Fed. R. Crim. P. 15(a)(1). And if a deposition is to be taken outside the

United States without the Defendant present, the court must also make certain case-specific

findings. Specifically, the court must find:

               (A) the witness’s testimony could provide substantial proof of a
               material fact in a felony prosecution;

               (B) there is a substantial likelihood that the witness’s attendance at
               trial cannot be obtained.

               (C) the witness’s presence for a deposition in the United States
               cannot be obtained;

               (D) the defendant cannot be present because:

                       (i) the country where the witness is located will not permit
                       the defendant to attend the deposition;
                                                 1
      Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 2 of 8




                       (ii) for an in-custody defendant, secure transportation and
                       continuing     custody cannot    be    assured     at   the
                       witness’s location; or

                       (iii) for an out-of-custody defendant, no reasonable
                       conditions will assure an appearance at the deposition or at
                       trial or sentencing; and

               (E) the defendant can meaningfully participate in the deposition
               through reasonable means.

Fed. R. Crim. P. 15(c)(3).

                                       I.     DISCUSSION

   A. EXCEPTIONAL CIRCUMSTANCES & INTEREST OF JUSTICE

       The court may only grant a motion for a Rule 15 deposition “because of exceptional

circumstances and in the interest of justice.” Fed. R. Crim. P. 15(a)(1). In deciding whether a case

presents “exceptional circumstances,” Tenth Circuit law directs the court to consider if: “(1) the

witness’ testimony [is] material; (2) the witness [will] be unavailable to testify; and (3) taking the

deposition [is] necessary to prevent a failure of justice.” United States v. Fuentes-Galindo, 929

F.2d 1507, 1509 (10th Cir. 1991). The court first addresses these requirements and then turns to

the additional case-specific inquiries that the court must make under Rule 15(c)(3) before ordering

that a deposition be conducted internationally outside of a defendant’s presence. See Fed. R. Crim.

P. 15(c)(3).

   1. Materiality

       The court first addresses whether Ms. Uygun’s testimony is material. Defendant Dermen

is under federal indictment for multiple felonies, see the Second Superseding Indictment (the

“Indictment”), for allegedly conspiring to defraud the United States. The alleged conspiracy

centered around a scheme pursuant to which Defendant, along with other co-conspirators, claimed

renewable fuel tax credits administered by the IRS that were available only to blenders of biodiesel

                                                  2
        Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 3 of 8



mixtures (“B99”). B99 is produced by mixing pure biodiesel (“B100”) with at least 0.1% of regular

diesel fuel. Producers that blend the mixture are entitled to a $1.00 credit for every gallon of B100

used to produce the biodiesel mixture. Defendant was allegedly part of a scheme whereby the

conspirators purchased B99 and other products not eligible for refundable fuel tax credits, falsified

records to disguise the B99 as B100, then resold the B99 and claimed the fuel tax credits.

         Ms. Uygun is a resident of the Republic of Turkey. According to the defense, Ms. Uygun

has been an employee of Sezgin Baran Korkmaz 1 for approximately seven years. 2 The defense

alleges that Ms. Uygun was directly involved with communicating with Jacob Kingston,

Defendant Dermen’s alleged co-conspirator, regarding Mr. Kingston’s international investments.

The defense argues that Ms. Uygun’s testimony may provide exculpatory material for Defendant

Dermen. The defense also contends that Ms. Uygun will provide relevant testimony regarding the

following aspects of the case:

    •    The purchase of BioFarma, the corporate entity that is central to documents produced by
         the Government of Luxembourg pursuant to a Mutual Legal Assistance Treaty (“MLAT”)
         request;

    •    The ownership status of Mega Varlik, a corporate entity based in Istanbul, Turkey;

    •    Whether Mr. Korkmaz was able to channel any business to Jacob Kingston from his
         connections with the Turkish government; and

    •    Defendant Dermen’s involvement in the mail fraud scheme with respect to a $11.2 million
         loan.




1
  Mr. Korkmaz is Defendant Dermen’s business associate and operates many of the Turkish-based foreign entities
involved in this case. The court had previously granted a motion by the defense to depose Mr. Korkmaz; however, on
the eve of the scheduled deposition, Mr. Korkmaz notified the parties that he would no longer attend the deposition.
Because Mr. Korkmaz is also a citizen and resident of the Republic of Turkey, the court cannot exercise its subpoena
power to compel him to testify at a deposition in the United States or at trial.
2
  The court has previously found by a preponderance of the evidence that both Ms. Uygun and Mr. Korkmaz were
members of a lawful joint venture to invest money in Turkey. Docket No. 642.

                                                         3
       Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 4 of 8



         Based on the representations made by the defense, the court finds that Ms. Uygun’s

testimony is material.

    2. Unavailability

         The court next turns to the issue of Ms. Uygun’s availability. The court may order a

deposition abroad under Rule 15 only if the defense can establish that there is a “substantial

likelihood that the witness’s attendance at trial cannot be obtained.” Fed. R. Crim. P. 15(c)(3)(B)

(emphasis added). While the defense does not have to establish that the witness will be unavailable

at trial, 3 the defense is required to establish that the witness is unavailable for a deposition in the

United States. Id. at (c)(3)(C) (“[T]he witness’s presence for a deposition in the United States

cannot be obtained.”). And although Rule 15 no longer defines availability by cross-referencing

the Federal Rules of Evidence, Rule 804(a)(5), which governs the deposition’s admissibility at

trial, the rule still provides useful guidance because it bears on the “exceptional circumstances”

inquiry. 4

         A witness is unavailable if he or she is “is absent” and “the statement’s proponent has not

been able, by process or other reasonable means, to procure . . . the declarant’s attendance.” Fed.

R. Evid. 804(a)(5). Here, it is undisputed that Ms. Uygun, who lives in Turkey, is not subject to

the court’s subpoena power to appear at trial. Accordingly, her presence, either at a deposition in

the United States or at trial, cannot be secured by “process.” Thus, the court finds that Ms. Uygun



3
  In contrast, unavailability must be established in order for the government to use the deposition at trial under Rule
804 of the Federal Rules of Evidence. A ruling ordering a deposition does not also decide admissibility. See Fed. R.
Crim. P. 15(f) (“An order authorizing a deposition to be taken under this rule does not determine its admissibility.”).
4
  See United States v. Martinez, 198 F. App’x 704, 711 (10th Cir. 2006) (“Although a district court may consider
unavailability in deciding whether to allow a deposition . . . , Rule [15] speaks in terms of ‘exceptional circumstances’
and ‘the interest of justice.’ On the other hand, when it comes to admitting the deposition, the government has the
burden of proving that the witness is unavailable.” (internal citation removed)); see also United States v. Fuentes–
Galindo, 929 F.2d 1507, 1509–10 (10th Cir.1991) (analyzing “unavailable” under the pre-2012 amendments that
removed the cross-reference to Rule 804); see also Fed. R. Crim. P. 15 advisory committee’s note to 2012 amendment
(explaining that the 2012 amendment was designed to clarify that a Rule 15 order “does not predetermine admissibility
at trial.”).

                                                           4
      Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 5 of 8



is unavailable both for a deposition in the United States and for trial because she is beyond the

subpoena power of the United States.

   3. Interests of Justice

       The court must next consider whether allowing the deposition is in the interests of justice.

Tenth Circuit cases do not specifically address this inquiry. But the Eleventh Circuit has addressed

the issue in United States v. Drogoul, 1 F.3d 1546, 1552 (11th Cir. 1993). There, it held that “[t]he

principal consideration guiding whether the absence of a particular witness’s testimony would

produce injustice is the materiality of that testimony to the case.” Id. This court has already found

that Ms. Uygun’s testimony is material. But that materiality must still be balanced against

“countervailing factors which would render the taking of the deposition unjust.” Id. at 1552.

       In this case, the defense has represented that Ms. Uygun was directly involved with many

of Jacob Kingston’s international investments. Additionally, Ms. Uygun’s connection to Mr.

Korkmaz, a witness who has refused to participate in a Rule 15 deposition, makes her testimony

all the more valuable. The court therefore concludes that holding a deposition to preserve Ms.

Uygun’s testimony is in the interests of justice because it is material to this case and because of

the potentially exculpatory nature of such testimony.

   B. CASE-SPECIFIC FACTORS

       Because the defense has moved for Ms. Uygun’s deposition to be held in Vienna and

outside of Defendant Dermen’s presence, under Rule 15 the court must also make certain case-

specific findings before it may grant the motion. See Fed. R. Crim. P. 15(c)(3).

   1. Materiality and Unavailability

       The first three case-specific requirements that the government must establish are that:

               (A) the witness’s testimony could provide substantial proof of a
               material fact in a felony prosecution;


                                                 5
       Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 6 of 8



               (B) there is a substantial likelihood that the witness’s attendance at
               trial cannot be obtained; and

               (C) the witness’s presence for a deposition in the United States
               cannot be obtained.

See Fed. R. Crim. P. 15(c)(3). The first requirement concerns materiality. As previously discussed,

the court finds that the Defense has established that Ms. Uygun’s testimony is material. The

defense has also established (B) and (C) by showing that Ms. Uygun will be unavailable, both for

a deposition in the United States and for trial.

   2. Defendant Cannot Be Present

        The defense must also establish that “the defendant cannot be present” because

“the country where the witness is located will not permit the defendant to attend the deposition,”

and:

               (ii) for an in-custody defendant, secure transportation and
               continuing custody cannot be assured at the witness’s location; or

               (iii) for an out-of-custody defendant, no reasonable conditions will
               assure an appearance at the deposition or at trial or sentencing; . . .

Fed. R. Crim. P. 15(c)(3)(D).

        In this case, Defendant Dermen is in custody pending trial. The court has already held that

there are no conditions of release that could ameliorate the risk of his flight. See Docket Nos. 234

and 261. By moving the court to hold this deposition without the Defendant’s physical presence,

the Defendant has stipulated that he will not be able to attend the deposition in person. For the

Defendant to attend the deposition, he would need permission from the Republic of Austria to

enter the country and “secure transportation and continuing custody” would need to be arranged,

posing a host of logistical problems. Thus, the court finds that Defendant Dermen cannot be present

at the deposition because his secure travel and continuing custody cannot be assured.



                                                   6
      Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 7 of 8



   3. Meaningful Participation

       The final element that the government must establish is that “the defendant can

meaningfully participate in the deposition through reasonable means.” Fed. R. Crim. P.

15(c)(3)(E). Defense counsel has proposed that the deposition be live-streamed to a courtroom in

the United States District Court for the District of Utah where Defendant may view the deposition

and have a member of his legal defense team present. The court finds that a live-streamed video

conference will allow Defendant’s meaningful participation.

                                             ORDER

       The court finds that there are exceptional circumstances justifying the need to record and

preserve for trial the deposition testimony of Umut Uygun, a resident of the Republic of Turkey,

and that holding the deposition will serve the interests of justice. Furthermore, the deposition may

be held without the presence of Defendant because all conditions of Fed. R. Crim. P. 15(c)(3) have

been met.

       The court HEREBY GRANTS the government’s motion for a Rule 15 deposition of Umut

Uygun to be held in Vienna and recorded and preserved for use at trial according to the following

conditions:

   1. Counsel for all parties should meet and confer to agree upon the date and time for the

       deposition to take place, bearing in mind the time difference between Austria and Utah.

       The parties shall inform the court of the agreed upon time within fourteen days of this

       order.

   2. Defense counsel shall make the arrangements necessary to live-stream the deposition to a

       courtroom in the United States District Court, District of Utah, where Defendant Dermen

       may be present with an attorney to watch and participate in the deposition.



                                                 7
Case 2:18-cr-00365-JNP-BCW Document 749 Filed 12/23/19 Page 8 of 8



 Signed December 23, 2019

                              BY THE COURT



                              ______________________________
                              Jill N. Parrish
                              United States District Court Judge




                                8
